Citation Nr: 0018717	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from March 1950 to 
December 1953.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO), and it was remanded in March 1999 for further 
development.  Following the return of the claim to the Board 
in March 2000, a VHA medical opinion was requested by the 
Board.  


FINDING OF FACT

The appellant has bilateral sensorineural hearing loss that 
is shown to be related to his exposure to acoustic trauma in 
service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his currently diagnosed bilateral 
sensorineural hearing loss began in service as a result of 
exposure to acoustic trauma, which he first experienced on 
the firing range during boot camp and later experienced 
constantly from working around prop-driven airplanes for 
three years.  

The Board finds that this claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible for the following reasons: a 
November 1995 VA audiological evaluation diagnosed moderate 
to profound bilateral sensorineural hearing loss; and N. 
Tregubov, M.D., an private internist in Family Practice, and 
senior medical consultant for the appellant's representative, 
provided a medical statement in which he indicated that 
because of the short interval between the appellant's 
military service and the onset of hearing loss (an April 1954 
audiogram showed decibel losses at 4000 cycles per second 
(Hertz) of 30 and 45 for the right and left ears, 
respectively) it was his professional opinion that the 
appellant's current hearing loss had its etiology in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Service connection for hearing loss may be 
established where any of these hearing loss thresholds are 
currently met, and the evidence of record, including that 
pertinent to service, establishes that a current hearing loss 
was incurred in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992); 38 C.F.R. § 3.303(d).  

The appellant's separation report (DD 214) indicates that he 
was an aircraft mechanic during service.  At a May 1999 VA 
audiological evaluation, he gave a history of having worked 
in a machine shop for 33 years after service.  While his 
service separation examination in December 1953 showed that 
his hearing was a normal 15/15 for both whispered and spoken 
voice in each ear, the April 1954 audiogram, dated five 
months after service, revealed decibel losses at 4000 Hertz 
in ear that were outside the range of normal limits.  Private 
audiograms dated between 1955 and 1989 also show auditory 
thresholds outside the range of normal limits for several of 
the frequencies between 500 and 4000 Hertz in each ear.  

VA audiometric testing in November 1995 revealed that 
auditory thresholds for the frequencies at 500, 1000, 2000, 
3000, and 4000 Hertz were 45, 55, 55, 85, and 80, 
respectively, in the right ear, and 40, 45, 60, 80, and 80, 
respectively, in the left ear.  Speech recognition scores 
using the Maryland CNC Test were 76 percent correct for each 
ear.  The assessment was moderate-falling to profound 
sensorineural hearing loss in each ear.  

Decibel losses noted for the frequencies at 500, 1000, 2000, 
3000, and 4000 Hertz on VA audiometric testing in May 1999 
were 50, 60, 70, 100, and 85, respectively, in the right ear, 
and 45, 55, 70, 80, and 85, respectively, in the left ear.  
Speech recognition scores using the Maryland CNC Test were 72 
and 88 percent correct in the right and left ears, 
respectively.  The assessment was bilateral sensorineural 
hearing loss.  

The medical opinion received as a result of the Board's May 
2000 VHA request noted the decibel losses shown five months 
after service, a significant decline in the appellant's 
hearing as shown on subsequent audiograms, and the likelihood 
that the spoken voice testing at the appellant's separation 
from service would not have picked up hearing losses in the 
high frequencies that can result from noise exposure.  The 
reviewing physician stated that he felt that the hearing 
losses shown in April 1954 were more likely than not related 
to the noise exposure to which the appellant was exposed in 
service.  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that there is an 
approximate balance between the positive and negative 
evidence with regard to his claim for service connection for 
bilateral sensorineural hearing loss.  The evidence indicates 
the presence of hearing loss in both ears five months after 
service and currently, and there is competent medical opinion 
that his extant hearing loss results from inservice acoustic 
trauma.  Accordingly, the Board finds that service connection 
is warranted for bilateral sensorineural hearing loss.


ORDER

Service connection is granted for bilateral sensorineural 
hearing loss.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

